             Case 2:19-cv-00538-JCC Document 100 Filed 04/01/21 Page 1 of 5



                                                                   The Honorable John C. Coughenour
 1
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9

10    KAREN D. SMITH,
                                                       No.: 2:19-cv-00538-JCC
11                          Plaintiff,

12           vs.                                       DECLARATION OF MICHAEL S. DELEO
                                                       IN SUPPORT OF DEFENDANT MTC
13                                                     FINANCIAL INC., D/B/A TRUSTEE
      THE BANK OF NEW YORK MELLON f/k/a                CORPS’ MOTION FOR SUMMARY
14    BANK OF NEW YORK, AS TRUSTEE FOR                 JUDGMENT
      THE BENEFIT OF THE
15    CERTIFICATEHOLDERS OF THE CWABS,
      INC. ASSET-BACKED CERTIFICATES,
16    SERIES 2007-SD1, and NEWREZ LLC, f/k/a
      NEW PENN FINANCIAL LLC, d/b/a
17    SHELLPOINT MORTGAGE SERVICING,
18    LLC, MTC FINANCIAL INC., d/b/a
      TRUSTEE CORPS, and MALCOLM &
19    CISNEROS, A LAW CORPORATIION,

20                          Defendants.
21

22           I, Michael S. DeLeo, hereby declare under penalty of perjury under the laws of the State
23    of Washington as follows:
24           1.     I am the attorney representing defendant MTC Financial, Inc., d/b/a Trustee Corps
25    (“MTC”) in this matter. I am over the age of 18, and base this declaration on my personal
26    knowledge and my review of my files in this matter.
27
       DECLARATION OF MICHAEL S. DELEO IN               P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
       SUPPORT OF DEFENDANT MTC FINANCIAL               1850 Skyline Tower – 10900 NE Fourth Street
       INC., D/B/A TRUSTEE CORPS’ MOTION FOR            Bellevue, Washington 98004-8341
       SUMMARY JUDGMENT - 1                             TELEPHONE (425) 462-4700 FAX (425) 451-0714

       CASE NO. 2:19-CV-00538-JCC
     107977 115 kc051x02q4
             Case 2:19-cv-00538-JCC Document 100 Filed 04/01/21 Page 2 of 5




 1           2.       I was also the counsel of record for MTC in the matter of Smith v. MTC et al.,
 2    King County Superior Court Case No. 15-2-17623-4, which Smith filed on July 21, 2015. As
 3    counsel for MTC, I was served with, reviewed, and kept as part of my business records, the
 4    documents generated by the court or filed in court by the other parties to that case. I also
 5    regularly reviewed the publicly available docket for that case generated by the court. Attached
 6    to this Declarations as Exhibits are true and correct copies of the following documents from King
 7    County Superior Court Case No. 15-2-17623-4.
 8                •   Exhibit 1: The court-generated docket, as retrieved on February 26, 2021.
 9                •   Exhibit 2: Verified Complaint for Declaratory and Injunctive Relief, and
10                    Damages, filed July 21, 2015.
11                •   Exhibit 3: Motion to Enjoin Trustee’s Sale, filed July 22, 2015.
12                •   Exhibit 4: Stipulated Motion as to Nominal Defendant MTC, filed November 4,
13                    2015.
14                •   Exhibit 5: Order on Stipulated Motion as to Nominal Defendant MTC, filed
15                    November 5, 2015.
16                •   Exhibit 6: Motion for Partial Summary Judgment, filed by Smith on December
17                    28, 2015.
18                •   Exhibit 7: Defendants’ Opposition to Motion for Partial Summary Judgment,
19                    including Defendants’ Request for Judicial Notice and Declaration of Olivia
20                    Miller, filed by defendants BONY and Shellpoint on February 22, 2016.
21                •   Exhibit 8: Stipulated Motion to Stay Proceedings to Complete Loan
22                    Modification Review, and Order, filed May 20, 2016.
23                •   Exhibit 9: Joint Status Report, filed July 20, 2016.
24                •   Exhibit 10: Order Reinstating Trial Date, filed July 22, 2016.
25                •   Exhibit 11: Defendants’ Motion for Summary Judgment, filed August 9, 2016.
26

27
       DECLARATION OF MICHAEL S. DELEO IN                 P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
       SUPPORT OF DEFENDANT MTC FINANCIAL                 1850 Skyline Tower – 10900 NE Fourth Street
       INC., D/B/A TRUSTEE CORPS’ MOTION FOR              Bellevue, Washington 98004-8341
       SUMMARY JUDGMENT - 2                               TELEPHONE (425) 462-4700 FAX (425) 451-0714

       CASE NO. 2:19-CV-00538-JCC
     107977 115 kc051x02q4
              Case 2:19-cv-00538-JCC Document 100 Filed 04/01/21 Page 3 of 5




 1                •   Exhibit 12: Plaintiff’s Motion to Dismiss without Prejudice, filed October 10,
 2                    2016.
 3                •   Exhibit 13: Order Granting Plaintiff’s Motion to Dismiss without Prejudice, filed
 4                    October 24, 2016.
 5           3.       In the early stages of King County Case No. 15-2-17623-4, I communicated with
 6    Smith’s then-counsel about MTC’s intent to postpone the sale, so that no hearing on Smith’s
 7    Motion to Enjoin Trustee’s sale would be necessary. I also have personal knowledge that MTC
 8    twice postponed the sale. True and correct copies of MTC’s two postponements of the sale are
 9    attached to this Declaration as Exhibit 14 (postponement dated July 28, 2015) and Exhibit 15
10    (postponement dated September 14, 2015). Ultimately, MTC recorded a Notice of
11    Discontinuance for this sale on October 30, 2015. A true and correct copy of the Notice of
12    Discontinuance recorded with the King County Recorder’s Office under file number
13    20151030001641 is attached to this Declaration as Exhibit 16.
14           4.       A true and correct copy of Plaintiff Karen Smith’s (“Smith’s”) Request for
15    Modification and Affidavit (“RMA”) dated June 22, 2012 is attached hereto as Exhibit 17. This
16    document was produced by Smith in response to discovery requests in this matter.
17           5.       A true and correct copy of email correspondence between Smith and the
18    Washington State Attorney General’s office, regarding her June 22, 2012 RMA, is attached to
19    this Declaration as Exhibit 18. This document was produced by Smith in response to discovery
20    requests in this matter.
21           6.       Smith also signed and submitted Uniform Borrower Assistance Forms (“UBAFs”)
22    on or about April 23, 2014, December 23, 2016, April 10, 2017, June 30, 2017, each of which
23    also included a hardship affidavit. True and correct copies of these UBAFs, which were
24    produced by Smith in response to discovery requests in this matter, are attached to this
25    Declaration as Exhibit 19.
26

27
       DECLARATION OF MICHAEL S. DELEO IN                P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
       SUPPORT OF DEFENDANT MTC FINANCIAL                1850 Skyline Tower – 10900 NE Fourth Street
       INC., D/B/A TRUSTEE CORPS’ MOTION FOR             Bellevue, Washington 98004-8341
       SUMMARY JUDGMENT - 3                              TELEPHONE (425) 462-4700 FAX (425) 451-0714

       CASE NO. 2:19-CV-00538-JCC
     107977 115 kc051x02q4
               Case 2:19-cv-00538-JCC Document 100 Filed 04/01/21 Page 4 of 5




 1             7.     MTC became the successor trustee under the Deed of Trust in this matter on
 2    November 3, 2014, when an Appointment of Successor Trustee was recorded with the King
 3    County Recorder’s Office under file number 20141103001179. A true and correct copy of the
 4    Appointment as Successor Trustee is attached to this Declaration as Exhibit 20.
 5             8.     As successor trustee, MTC recorded a Notice of Trustee’s Sale with the King
 6    County Recorder’s Office under file number 20150331000627 on or about March 31, 2015. A
 7    true and correct copy of this 2015 Notice of Trustee’s Sale (“2015 NOTS”) is attached to this
 8    Declaration as Exhibit 21.
 9             9.     MTC recorded a Notice of Discontinuance of Trustee’s Sale with the King
10    County Recorder’s Office under file number 20161205000495 on or about December 5, 2016. A
11    true and correct copy of this Notice of Discontinuance is attached to this Declaration as Exhibit
12    22.
13             I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE
14    OF WASHINGTON THAT THE FOREGOING IS TRUE AND CORRECT.
15
            April 1, 2021, at Bellevue, WA
16          DATE AND PLACE                          MICHAEL S. DELEO, WSBA # 22037

17

18

19

20

21

22

23

24

25

26

27
       DECLARATION OF MICHAEL S. DELEO IN                P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
       SUPPORT OF DEFENDANT MTC FINANCIAL                1850 Skyline Tower – 10900 NE Fourth Street
       INC., D/B/A TRUSTEE CORPS’ MOTION FOR             Bellevue, Washington 98004-8341
       SUMMARY JUDGMENT - 4                              TELEPHONE (425) 462-4700 FAX (425) 451-0714

       CASE NO. 2:19-CV-00538-JCC
     107977 115 kc051x02q4
             Case 2:19-cv-00538-JCC Document 100 Filed 04/01/21 Page 5 of 5



                                          CERTIFICATE OF SERVICE
 1
 2           I certify that I caused to be served in the manner noted below a copy of the foregoing
      pleading on the following individual(s):
 3
      Christina L Henry                                         []    Via Facsimile
 4    Henry & Degraaff, P.S.                                    []    Via First Class Mail
      787 Maynard Ave S                                         []    Via Messenger
 5    Seattle, WA 98104                                         []    Via Email
      Email: chenry@HDM-legal.com;                              [X]   Via CM/ECF Electronic Notice
 6    HenryDeGraaffPS@jubileebk.net; mainline@hdm-
      legal.com
 7
      Arthur Ortiz                                              []    Via Facsimile
 8
      The Law Office of Arthur Ortiz                            []    Via First Class Mail
 9    6015 California Ave SW Apt 203                            []    Via Messenger
      Seattle, WA 98136                                         []    Via Email
10    Email: arthur@aeolegal.com; arthur@hrmseattle.com         [X]   Via CM/ECF Electronic Notice

11    Donald Gene Grant                                         []    Via Facsimile
      Donald G. Grant, P.S.                                     []    Via First Class Mail
12    Washougal Town Square, Suite 245                          []    Via Messenger
      1700 Main Street                                          []    Via Email
13    Washougal, WA 98671                                       [X]   Via CM/ECF Electronic Notice
      Email: don@dongrantps.com
14
      Pavel Ekmekchyan, Pro Hac Vice                            []    Via Facsimile
15    Williams Idleman, Pro Hac Vice                            []    Via First Class Mail
      Yu Mohandesi LLP                                          []    Via Messenger
16    633 West Fifth Street, Suite 2800                         []    Via Email
      Los Angeles, CA 90071                                     [X]   Via CM/ECF Electronic Notice
17
      Email: pavel@yumollp.com;
18    widleman@yumollp.com

19    Lori W. Hurl                                              []    Via Facsimile
      A. Grant Lingg                                            []    Via First Class Mail
20    Forsberg & Umlauf, P.S.                                   []    Via Messenger
      901 Fifth Avenue, Suite 1400                              []    Via Email
21    Seattle, WA 98164                                         [X]   Via CM/ECF Electronic Notice
      Email: glingg@foum.law;
22    lhurl@foum.law

23           DATED: April 1, 2021, at Bellevue, Washington.
24
                                                    By: s/ Rachel White
25                                                    Rachel White, Paralegal
                                                      Peterson Russell Kelly Livengood, PLLC
26                                                    10900 NE 4th Street, Suite 1850
                                                      Bellevue, WA 98004
27                                                    E-Mail: rwhite@prklaw.com
       DECLARATION OF MICHAEL S. DELEO IN                 P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
       SUPPORT OF DEFENDANT MTC FINANCIAL                 1850 Skyline Tower – 10900 NE Fourth Street
       INC., D/B/A TRUSTEE CORPS’ MOTION FOR              Bellevue, Washington 98004-8341
       SUMMARY JUDGMENT - 5                               TELEPHONE (425) 462-4700 FAX (425) 451-0714

       CASE NO. 2:19-CV-00538-JCC
     107977 115 kc051x02q4
